COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                  §
 FREDDIE CLARENCE MURRAY,                                         No. 08-06-00290-CR
                                                  §
                          Appellant,                                   Appeal from
                                                  §
 v.                                                                416th District Court
                                                  §
 THE STATE OF TEXAS,                                             of Collin County, Texas
                                                  §
                          Appellee.                                (TC #416-82521-05)
                                                  §

                                             OPINION

          Freddie Clarence Murray, pro se, appeals his conviction of indecency with a child. A jury

found Appellant guilty and assessed his punishment at imprisonment for a term of twenty years. We

affirm.

          Appellant chose to represent himself at trial and on appeal after being fully admonished by

the trial court of the dangers and disadvantages of self-representation. See Faretta v. California, 422
U.S. 806, 95 S. Ct. 2525, 45 L. Ed. 2d 562 (1975); Collier v. State, 959 S.W.2d 621, 625

(Tex.Crim.App. 1997). Appellant has not filed a brief on his behalf in this appeal. On March 14,

2007, we ordered the trial court to conduct a hearing in accordance with TEX .R.APP .P. 38.8(b). The

trial court determined that Appellant wished to prosecute the appeal but he persisted in his desire to

proceed on appeal without the assistance of counsel. Despite being given extensions of time,

Appellant did not file a brief. We therefore submitted the case without the benefit of briefs.

TEX .R.APP .P. 38.8(b)(4). In the interest of justice, we have reviewed the entire record. See Lott v.

State, 874 S.W.2d 687, 688 (Tex.Crim.App. 1994). Having found no unassigned fundamental error,

we affirm the judgment of the trial court.
October 2, 2008
                                            ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)